Citation Nr: 1031502	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-32 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as paranoid schizophrenia, bipolar 
disorder and/or major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom





INTRODUCTION

The Veteran had active duty training in the National Guard from 
November 1981 to March 1982. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which 
denied the Veteran's three separate claims of service connection 
for paranoid schizophrenia, bipolar disorder, and major 
depressive disorder.  For the sake of clarity the three claims 
were consolidated into one all-inclusive claim in the previous 
January 2008 Board decision. 

In April 2006 a hearing was held by the RO and the transcript is 
of record. 

In January 2008 the Board remanded the claim to attempt to get 
Social Security records, if any, and for VCAA notification. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's 
acquired psychiatric disorder, variously diagnosed as paranoid 
schizophrenia, bipolar disorder and/or major depressive disorder 
was not incurred in or aggravated by service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include paranoid 
schizophrenia, bipolar disorder and/or major depressive disorder 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.159, 3.301, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in January and April 2005. 
                                                                 
	
The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, additional notification in January 2008 
did provide this information and the claim was subsequently re-
adjudicated in a May 2010 supplemental statement of the case.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran was not examined by VA in conjunction with the claims 
of service connection for an acquired psychiatric disorder; 
however, no such examination is necessary in this case because 
the record does not contain any indication that the claimed 
condition "may be" associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has obtained service medical records and assisted the Veteran 
in obtaining evidence.  All known and available records relevant 
to the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran contends that his acquired psychiatric disorder, 
variously diagnosed as paranoid schizophrenia, bipolar disorder, 
and major depressive disorder, began during service.  The Veteran 
testified at the April 2006 RO hearing that his girlfriend broke 
up with him in March 1982 and he attempted suicide.  

The Board notes that the Veteran separated from service March 5, 
1982.  The service treatment records are silent for any suicide 
attempt in March 1982.  There are no private treatment records 
for any suicide attempt in March 1982.  Furthermore the Veteran 
has not reported a history of a March 1982 suicide attempt to any 
of his treatment providers in any of the years since service.  In 
private treatment notes the Veteran has inconsistently reported a 
history of suicide attempts in 1975 and 1988 but also in 1987 and 
2002.  There is no evidence of a suicide attempt during service 
or within a year following service.   

The service treatment records contain no complaints of or 
treatment for any mental or psychiatric disorders or any 
symptomatology associated with any disorders.  Upon entrance the 
Veteran reported no psychiatric disorders or any associated 
symptomatology.  

Numerous private treatment records are of record; however it is 
unclear when exactly the Veteran's various disorders began as he 
is inconsistent in his reported mental health history.  The 
Veteran has reported both a history of lifelong psychotic and 
mood symptoms and a history that his symptoms began in 1991.  
Further, in the Veteran's Social Security report he reported that 
his mental conditions began in June 1998.  However at no time 
during treatment or elsewhere has the Veteran reported that his 
symptoms began in service. 

The Veteran is competent to comment on his symptoms.  However he 
is not credible as his self reported history is thoroughly 
inconsistent.  

While the Veteran is currently diagnosed with various psychiatric 
disorders there is no evidence, medical, lay, or by the Veteran's 
own self reported history; that his current disorders began in or 
were aggravated by service.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as paranoid schizophrenia, bipolar 
disorder and/or major depressive disorder is denied. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


